Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on May 7th, 2021 have overcome the following objections/rejections:
The rejection of Claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 102(a)(1) has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-8, 10-15, and 17-20 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 3-8, 10-15, and 17-20 require the use of 2D bounding boxes from only 2 planes, sagittal and axial, of a 3D image and a 3D MIP image in order to generate a 3D bounding box for image segmentation. These limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. While the prior art discloses the generation of 3D bounding boxes for segmentation, the 3D bounding boxes usually require 3 planes from a 3D image and do not use a 3D MIP image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668